

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 44

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Alexander (for

			 himself and Mr. Coleman) submitted the

			 following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Celebrating Black History

		  Month.

	

	

		

			Whereas the first African

			 Americans were brought forcibly to these shores as early as the 17th

			 century;

		

			Whereas African Americans

			 were enslaved in the United States and subsequently faced the injustices of

			 lynch mobs, segregation, and denial of basic, fundamental rights;

		

			Whereas in spite of these

			 injustices, African Americans have made significant contributions to the

			 economic, educational, political, artistic, literary, scientific, and

			 technological advancement of the United States;

		

			Whereas in the face of these

			 injustices Americans of all races distinguished themselves in their commitment

			 to the ideals on which the United States was founded, and fought for the rights

			 of African Americans;

		

			Whereas the greatness of

			 America is reflected in the contributions of African Americans in all walks of

			 life throughout the history of the United States: in the writings of W.E.B.

			 DuBois, James Baldwin, Ralph Ellison, and Alex Haley; in the music of Mahalia

			 Jackson, Billie Holiday, and Duke Ellington; in the resolve of athletes such as

			 Jackie Robinson and Muhammed Ali; in the vision of leaders such as Frederick

			 Douglass, Thurgood Marshall, and Martin Luther King, Jr.; and in the bravery of

			 those who stood on the front lines in the battle against oppression such as

			 Harriet Tubman and Rosa Parks;

		

			Whereas the United States of

			 America was conceived, as stated in the Declaration of Independence, as a new

			 nation dedicated to the proposition that all Men are created equal, that

			 they are endowed by their Creator with certain inalienable Rights, that among

			 these are Life, Liberty and the Pursuit of Happiness;

		

			Whereas the actions of

			 Americans of all races demonstrate their commitment to that proposition:

			 actions such as those of Allan Pinkerton, Thomas Garrett, and the Rev. John

			 Rankin who served as conductors on the Underground Railroad; actions such as

			 those of Harriet Beecher Stowe, who shined a light on the injustices of

			 slavery; actions such as those of President Abraham Lincoln, who issued the

			 Emancipation Proclamation, and Senator Lyman Trumbull, who introduced the 13th

			 Amendment to the Constitution of the United States; actions such as those of

			 President Lyndon B. Johnson, Chief Justice Earl Warren, Senator Mike Mansfield,

			 and Senator Hubert Humphrey, who fought to end segregation and the denial of

			 civil rights to African Americans; and the thousands of Americans of all races

			 who marched side-by-side with African Americans during the civil rights

			 movement;

		

			Whereas since its founding

			 the United States has been an imperfect work in progress toward these noble

			 goals;

		

			Whereas American History is

			 the story of a people regularly affirming high ideals, striving to reach them

			 but often failing, and then struggling to come to terms with the disappointment

			 of that failure before recommitting themselves to trying again;

		

			Whereas from the beginning of

			 our Nation the most conspicuous and persistent failure of Americans to reach

			 our noble goals has been the enslavement of African Americans and the resulting

			 racism;

		

			Whereas the crime of lynching

			 succeeded slavery as the ultimate expression of racism in the United States

			 following Reconstruction;

		

			Whereas the Federal

			 Government failed to put an end to slavery until the ratification of the 13th

			 Amendment in 1865, repeatedly failed to enact a federal anti-lynching law, and

			 still struggles to deal with the evils of racism; and

		

			Whereas the fact that 61

			 percent of African American 4th graders read at a below basic level and only 16

			 percent of native born African Americans have earned a Bachelor's degree; 50

			 percent of all new HIV cases are reported in African Americans; and the leading

			 cause of death for African American males ages 15 to 34 is homicide

			 demonstrates that the United States continues to struggle to reach the high

			 ideal of equal opportunity for all Americans: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				acknowledges the tragedies of

			 slavery, lynching, segregation, and condemns them as an infringement on human

			 liberty and equal opportunity so that they will stand forever as a reminder of

			 what can happen when Americans fail to live up to their noble goals;

			

				(2)

				honors those Americans who

			 during the time of slavery, lynching, and segregation risked their lives in the

			 underground railway and in other efforts to assist fugitive slaves and other

			 African Americans who might have been targets and victims of lynch mobs and

			 those who have stood beside African Americans in the fight for equal

			 opportunity that continues to this day;

			

				(3)

				reaffirms its commitment to

			 the founding principles of the United States of America that all Men are

			 created equal, that they are endowed by their Creator with certain inalienable

			 Rights, that among these are Life, Liberty, and the Pursuit of

			 Happiness; and

			

				(4)

				commits itself to addressing

			 those situations in which the African American community struggles with

			 disparities in education, health care, and other areas where the Federal

			 Government can play a role in improving conditions for all Americans.

			

